DETAILED ACTION
This Office Action is in response to Applicant’s application, 17/205,414, filed on March 18, 2021 in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on March 18, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on March 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the subject matter of claims 8 and 17, do not reasonably provide enablement for the scope of claims 1 and 10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claims 1 and 10, the enablement clause of section 112 requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include;  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction or guidance provided by the inventor, (7) the existence of working  examples, (8) the quantity of experimentation necessary based upon the content of the disclosure. In re Wands, 858 F.2d 731, 737, (Fed. Cir. 1988).  The question is that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art, using the guidance supplied Applicant's disclosure, could have made/used the claimed invention.  In the instance case, Examiner concludes that undue experimentation would be necessary based upon the following;
The bread of the claims is vast in that a display device is claimed with merely a resin substrate composed of two laminated resin layers where the electrification property or density of the surface layer is lower than that of the first.  Examiner notes that resin includes all polymers of any composition.  Examiner concludes the scope claim 1 and 10 is vast.
The nature of the invention is directed to a tailored substrate with ‘electrification’ properties that, as best understood by Examiner, provide a low interface state density between the substrate and the barrier layer.  Thus the chemical and physical structure of the surface layer, and the main body, are crucial to the realization of the claimed density and electrification properties.
State of the art is judged as poor in so far as regarding a generic resin, the relationship of its composition to electrification property or density is not known.
Level of ordinary skill is deemed to be a process engineer in a HVM OLED manufacturing line with an engineering degree and 3-5 years of experience.  Thus the level of ordinary skill will be familiar with material characterization techniques and general properties of polyimides or other common materials used for flexible OLED display, e.g. PET.  A person of ordinary skill in the art would not have access to interface state density measurement tools and techniques.
The level or predictability in the art is non-existent as it relates to the genus of ‘resins’, whose composition and processing conditions would be expected to modulate the film density and electrification property.  Examiner is unaware of any generalized theory of how the density of a generic resin can be predicted.
The amount of guidance provided by the inventor, crucially, is one example of a resin body of polyimide containing PDMA and a surface layer of PI containing diphenylene.
The existence of working examples is not of record.
Because the scope of the claims covers any organic polymer, because there is no generalized relationship or understanding of the composition, structure and related processing of a resin that predicts the density or electrification properties of the resulting film, because Applicant has only provided one example, particular polyimide derivates, Examiner concludes that undue experimentation would be required to make and use the resins within the scope of claims 1 and 10.
Claims 2-7, 9 and 11-16 are directed to additional material properties of the generic resin, the processing conditions of the generic resin or the stack up of the substrate and do not change the enablement analysis of claims 1 and 10 because there is no generalized understanding of which resin or resin systems would be used in these conditions or have these properties.  The recited subject matter does not inform any particularized structure of the resin that narrows the scope of claims 1 and 10.
Allowable Subject Matter
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8 the prior art does not teach the device of claim 1, wherein the main body is made of polyimide containing pyromellitic anhydride, and the surface layer is made of polyimide containing diphenylene.
Regarding claim 17 the prior art does not teach the device of claim 10, wherein the main body is formed of polyimide containing pyromellitic anhydride, and the surface layer is formed of polyimide containing diphenylene.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893